

GIBRALTAR INDUSTRIES, INC.
2018 EQUITY INCENTIVE PLAN  
Award of Performance Units
THIS AWARD is made to [PARTICIPANT NAME] (the “Recipient”) as of
[GRANT DATE].
Recitals:
Effective as of May 4, 2018, Gibraltar Industries, Inc. (the “Company”) adopted
an equity based incentive plan known as the Gibraltar Industries, Inc. 2018
Equity Incentive Plan (the “Plan”).
An Award to the Recipient of [TOTAL AWARDS] Performance Units (the “Targeted
Performance Unit Award”) has been approved as provided for by the Plan. These
Performance Units will be converted into Shares of Common Stock which will be
issued to the Recipient provided that the Company achieves certain Performance
Goals established by the Committee. The actual number of Performance Units with
respect to which the Recipient shall be entitled to receive a distribution of
Shares of Common Stock shall be increased or decreased, depending on the degree
to which the Company achieves a level of performance which exceeds or is less
than Performance Goals established by the Committee; provided that the number of
additional Performance Units which may be credited to the Recipient shall not
exceed the number of Performance Units contained in the Targeted Performance
Unit Award with the result that maximum number of Performance Units with respect
to which the Recipient may be entitled to receive a distribution of Shares of
Common Stock as a result of this Award is two (2) times the number of
Performance Units contained in the Targeted Performance Unit Award.
The Plan provides that the terms and conditions of each Award are to be
specified in a written instrument.
The Award of Performance Units to the Recipient on the terms and conditions
contained in this instrument has been approved according to the terms of the
Plan.
Grant of Award:
NOW, THEREFORE, the Company hereby grants an Award of Performance Units to the
Recipient on the following terms and conditions:
1. Award of Performance Units. Subject to the terms and conditions of this Award
instrument (“Instrument”), the Recipient is hereby granted an Award of
Performance Units equal in number to the number of Performance Units contained
in the Targeted Performance Unit Award. The number of Performance Units with
respect to which the Recipient shall be entitled to receive a distribution of
Shares of Common Stock shall be increased or decreased based on the degree to
which the Company has achieved or failed to achieve the Performance Goals
established by the Committee. Provided that the Recipient satisfies the terms
and conditions set forth in this Instrument, the Performance Units awarded to
the Recipient will be converted into Shares of Common Stock and issued to the
Recipient as provided for in this Instrument. Any reference in this Instrument
to Performance Units shall be deemed to refer only to the Performance Units
granted pursuant to the Award reflected in this Instrument together with any
Dividend Equivalent Units attributable to such Performance Units and any
additional Performance Units credited to the Recipient with respect to the
Performance Units referred to above pursuant to the anti-dilution provisions of
the Plan.
2. Restriction on Transfer. The Performance Units issued pursuant to this Award
shall be subject to the Restrictions on transfer set forth in Section 8.01 of
the Plan.
3. Performance Period and Performance Goals. The Performance Period for the
Performance Units contained in this Award shall be the period beginning
January 1, [Year of Performance Period Commencement] and ending December 31,
[Year of Performance Period Commencement]. The Performance Goal which shall be
in effect for the Performance Period shall be the achievement by the Company of
a return on invested capital (“ROIC”) for the Performance Period (hereinafter
the “Company ROIC”), which Company ROIC is equal to the Targeted ROIC the
Performance. The Targeted ROIC for the Performance Period has been established
by the Committee as _____%. The Company ROIC shall be equal to a fraction, the
numerator of which is equal to the sum of the Company’s Net Income and the
Company’s Net Interest Expense; and the denominator of which is an amount equal
to the sum of the Company’s Monthly Average Debt and Monthly Average Equity
minus the Company’s Monthly Average Cash. At the discretion of the Committee,
the calculation of Company ROIC will be adjusted to remove the impact of net
restructuring charges, net other non-routine charges and discontinued operations
on the calculation of the Company ROIC. The Company’s Net Income is as reported
in the Company’s consolidated annual financial statements, the Company’s Net
Interest Expense is interest expense as reported in the Company’s consolidated
annual financial statements, net of the tax benefit of interest expense, the
Company’s Monthly Average Debt, Monthly Average Equity and Monthly Average Cash
are based on the average of the balances of Debt, Equity and Cash, respectively,
on the Company’s consolidated financial statements as of the end of each
calendar month during the thirteen (13) month period beginning December 31,
[Year Immediately Preceding Year of Performance Period Commencement] and ending
December 31, [Year of Performance Period Commencement].
4. Issuances of Shares to Employed Recipients. Except as otherwise provided in
Section 9 below, if, prior to [Date Established by Compensation Committee in
Connection with Award Grant] (hereinafter the “Vesting Date”), there has not
been a Change in Control and the Recipient is still in the employ of the Company
on the Vesting Date, the Company shall, no earlier than February 1, [Year
Immediately Following Vesting Date] and no later than March 1, [Year Immediately
Following Vesting Date] (such period being hereinafter the “Intended Payment
Period”), issue to the Recipient, Shares of Common Stock, equal in number to the
number of the Performance Units (and related Dividend Equivalent Units) which
are deemed to have been earned by the Recipient for the Performance Period (as
determined pursuant to Section 7 hereof).
5. Issuances of Shares Upon Certain Terminations of Employment. Notwithstanding
any provisions of Section 6.10 of the Plan to the contrary and subject, in all
cases, to the provisions of the Omnibus Code Section 409A Compliance Policy
adopted by the Company effective January 1, 2009 and Section 9 below:
(a) if: (i) prior to the Vesting Date, there has not been a Change in Control
which has resulted in the issuance of Shares of Common Stock to the Recipient
pursuant to Section 8 hereof; and (ii) the Recipient terminates his employment
with the Company after: (A) the later of: (I) the end of the Performance Period;
and (II) the first anniversary of the date the Award is made to the Recipient;
and (B) after the Recipient has attained at least age sixty (60) and completed
at least five (5) years of service with the Company (as determined under the
rules governing years of service provided for by the Company’s 401(k) plan) (any
such Recipient who has attained at least age sixty (60) and completed at least
five (5) years of service being hereinafter a “Retirement Eligible Recipient”);
then (ii) during the Intended Payment Period, the Company shall issue to the
Retirement Eligible Recipient, Shares of Common Stock, equal in number to the
number of the Performance Units (and related Dividend Equivalent Units) which
are deemed to have been earned by the Retirement Eligible Recipient for the
Performance Period (as determined pursuant to Section 7 hereof);
(b) if: (i) prior to the Vesting Date, there has not been a Change in Control
which has resulted in the issuance of Shares of Common Stock to the Recipient
pursuant to Section 8 hereof; and (ii) the Recipient’s employment with the
Company has been terminated prior to the end of the Performance Period due to
the Recipient’s Disability; then (iii) during the period beginning on the first
day following the end of the six (6) month period following the date on which
the Recipient’s employment with the Company is terminated and ending at the end
of the thirty (30) day period following such date, the Company shall issue to
the Recipient, Shares of Common Stock, equal in number to the number of
Performance Units contained in the Targeted Performance Unit Award;
(c) if: (i) prior to the Vesting Date, there has not been a Change in Control
which has resulted in the issuance of Shares of Common Stock to the Recipient
pursuant to Section 8 hereof; and (ii) the Recipient’s employment with the
Company has been terminated prior to the end of the Performance Period due to
the Recipient’s death; then (iii) as soon as practicable following the date of
the Recipient’s death, but in no event later than December 31 of the calendar
year following the calendar year in which the Recipient’s death occurs, the
Company shall issue to the Recipient’s Beneficiary, Shares of Common Stock,
equal in number to the number of Performance Units contained in the Targeted
Performance Unit Award;
(d) if: (i) prior to the Vesting Date, there has not been a Change in Control
which has resulted in the issuance of Shares of Common Stock to the Recipient
pursuant to Section 8 hereof; and (ii) the Recipient’s employment with the
Company has been terminated prior to the later of end of the Performance Period
and the first anniversary of the date the Award is made to the Recipient: (I) by
the Company “without cause” (as “cause” is defined in Section 6(c) below)
(whether or not the Recipient is a Retirement Eligible Recipient); and (II) for
a “Good Reason”, but, only to the extent that a written agreement defining “Good
Reason” exists between the Company and the Recipient; then (iii) during the
period beginning on the first day following the end of the six (6) month period
following the date on which the Recipient’s employment with the Company is
terminated and ending at the end of the thirty (30) day period following such
date, or, if later, on March 1 following the end of the Performance Period or as
soon as practicable thereafter, the Company shall issue to the Recipient, Shares
of Common Stock, equal in number to  the number of Performance Units (and
related Dividend Equivalent Units) which are deemed to have been earned by the
Recipient (as determined pursuant to Section 7
(e) if: (i) prior to the Vesting Date, there has not been a Change in Control
which has resulted in the issuance of Shares of Common Stock to the Recipient
pursuant to Section 8 hereof; and (ii) the Recipient’s employment with the
Company has been terminated after the end of the Performance Period: (I) due to
the Recipient’s Disability; (II) by the Company “without cause” (as “cause” is
defined in Section 6(c) below); or (III) for a “Good Reason”, but, only to the
extent that a written agreement defining “Good Reason” exists between the
Company and the Recipient (in each of the instances described in (I), (II) and
(III),whether or not the Recipient is a Retirement Eligible Recipient); then
(iii) during the period beginning on the first day following the end of the six
(6) month period following the date on which the Recipient’s employment with the
Company is terminated and ending at the end of the thirty (30) day period
following such date, the Company shall issue to the Recipient, Shares of Common
Stock, equal in number to  the number of Performance Units (and related Dividend
Equivalent Units) which are deemed to have been earned by the Recipient (as
determined pursuant to Section 7);
(f) if: (i) prior to the Vesting Date, there has not been a Change in Control
which has resulted in the issuance of Shares of Common Stock to the Recipient
pursuant to Section 8 hereof; and (ii) the Recipient’s employment with the
Company has been terminated after the end of the Performance Period due to the
Recipient’s death (whether or not the Recipient is a Retirement Eligible
Recipient); then (iii) as soon as practicable following the date of the
Recipient’s death, but in no event later than December 31 of the calendar year
following the calendar year in which the Recipient’s death occurs, the Company
shall issue to the Recipient’s beneficiary, Shares of Common Stock, equal in
number to  the number of Performance Units (and related Dividend Equivalent
Units) which are deemed to have been earned by the Recipient (as determined
pursuant to Section 7); and
(g) if: (i) prior to the Vesting Date, there has not been a Change in Control
which has resulted in the issuance of Shares of Common Stock to the Recipient
pursuant to Section 8 hereof; and (ii) the Recipient’s employment with the
Company has been terminated by the Company “for cause” (as “cause” is defined in
Section 6(c) below) after the later of: (A) the end of the Performance Period;
and (B) the first anniversary of the date on which the Award was made to the
Recipient; and (iii) at the time the Recipient’s employment is terminated, the
Recipient is a Retirement Eligible Recipient; then (iv) during the period
beginning on the first day following the end of the six (6) month period
following the date on which the Recipient’s employment with the Company is
terminated and ending at the end of the thirty (30) day period following such
date, the Company shall issue to the Retirement Eligible Recipient, Shares of
Common Stock, equal in number to  the number of Performance Units (and related
Dividend Equivalent Units) which are deemed to have been earned by the
Retirement Eligible Recipient (as determined pursuant to Section 7).
6. Forfeiture of Performance Units Upon Certain Terminations of Employment. (a)
If: (i) prior to the Vesting Date, there has not been a Change in Control which
has resulted in the issuance of Shares of Common Stock to the Recipient pursuant
to Section 8 hereof; and (ii) the Recipient’s employment with the Company has
been terminated prior to the later of: (A) end of the Performance Period; and
(B) the first anniversary of the date the Award is made to the Recipient; but
(C) after the Recipient has become a Retirement Eligible Recipient; and
(iii) the Recipient’s employment with the Company has been terminated “for
cause” (as “cause” is defined in Section 6(c) below) or for any other reason
other than: (I) the Recipient’s death or Disability; or (II) a termination by
the Company “without cause” (as “cause” is defined in Section 6(c) below); or
(III) by the Recipient for a “Good Reason”, but, only to the extent that a
written agreement defining “Good Reason” exists between the Company and the
Recipient; then (iv) the Retirement Eligible Recipient shall forfeit his right
to payment for any Performance Units awarded pursuant to the terms of this
Instrument and the Company shall have no obligation to pay the Recipient any
amount with respect to such Performance Units.
(b) If: (i) prior to the Vesting Date, there has not been a Change in Control
which has resulted in the issuance of Shares of Common Stock to the Recipient
pursuant to Section 8 hereof; and (ii) the Recipient’s employment with the
Company has been terminated prior to the Vesting Date (whether before or after
the expiration of the Performance Period) for any reason other than: (I) the
Recipient’s death or Disability; or (II) a termination of the Recipient by the
Company without “cause” (as “cause is defined in Section 6(c) below); or (III) a
termination by the Recipient for a “Good Reason”, but, only to the extent that a
written agreement defining “Good Reason” exists between the Company and the
Recipient; and (iii) at the time that the Recipient’s employment is terminated,
the Recipient is not a Retirement Eligible Recipient; then (iv) the Recipient
shall forfeit his right to payment for any Performance Units awarded pursuant to
the terms of this Instrument and the Company shall have no obligation to pay the
Recipient any amount with respect to such Performance Units.
(c) For purposes of this Agreement, the term “cause” when used in the context of
a termination “for cause” or a termination “without cause” shall mean that the
Recipient has, in the determination of the Committee, engaged in egregious acts
or omissions which have resulted in material injury to the Company and its
business.
7. Performance Units Deemed Earned. For purposes of determining the amount of
the payment to be made to the Recipient with respect to the Performance Units
awarded pursuant to this Instrument, the number of Performance Units deemed to
have been earned by the Recipient for the Performance Period shall be determined
by the Committee as soon as practicable following the end of the Performance
Period. To determine the number of Performance Units which shall be deemed to
have been earned by the Recipient, the Committee shall first determine the
Company’s ROIC for the Performance Period. The Committee shall compare the
Company ROIC for the Performance Period to the Targeted ROIC for the Performance
Period. If the Company ROIC for the Performance Period exceeds the Targeted ROIC
for the Performance Period, the number of Performance Units deemed to have been
earned by the Recipient with respect to such Performance Period shall be equal
to the number of Performance Units contained in the Targeted Performance Unit
Award, increased by a number of Performance Units (provided that the aggregate
number of Performance Units deemed to have been earned by the Recipient after
any such increase shall not in any event exceed two hundred percent (200%) of
the number of Performance Units contained in the Targeted Performance Unit
Award) equal to five percent (5.0%) of the total number of Performance Units in
the Targeted Performance Unit Award (or a pro-rata portion thereof) for each ten
(10) basis points (or a pro-rata portion thereof) by which the Company ROIC for
the Performance Period exceeds the Targeted ROIC for the Performance Period. If
the Company ROIC for the Performance Period is less than the Targeted ROIC for
the Performance Period and greater than the Company ROIC for the preceding
fiscal year (the Company ROIC for the fiscal year immediately preceding the
Performance period being hereinafter the “Prior Year ROIC”), the number of
Performance Units deemed to have been earned by the Recipient for the
Performance Period shall be equal to the number of Performance Units contained
in the Targeted Performance Unit Award, reduced by a number of Performance Units
equal to five percent (5.0%) of the total number of Performance Units in the
Targeted Performance Unit Award (or a pro-rata portion thereof) for each ten
(10) basis points (or a pro-rata portion thereof) by which the Targeted ROIC for
the Performance Period exceeds the Company ROIC for the Performance Period. If
the Company ROIC for the Performance Period is less than the Targeted ROIC for
the Performance Period and less than the Prior Year ROIC, the number of
Performance Units deemed to have been earned by the Recipient for the
Performance Period shall be equal to the number of Performance Units contained
in the Targeted Performance Unit Award, reduced by a number of Performance Units
equal to five percent (5.0%) of the total number of Performance Units in the
Targeted Performance Unit Award (or a pro-rata portion thereof) for each ten
(10) basis points (or a pro-rata portion thereof) by which the Targeted ROIC for
the Performance Period exceeds the Prior Year ROIC and further reduced by a
number of Performance Units equal to 10 percent (10.0%) of the total number of
Performance Units in the Targeted Performance Unit Award (or a pro-rata portion
thereof) for each ten (10) basis points (or a pro-rata portion thereof) by which
the Prior Year ROIC exceeds the Company ROIC for the Performance Period. If the
Company ROIC for the Performance Period is equal to the Targeted ROIC for the
Performance Period, the number of Performance Units deemed to have been earned
by the Recipient shall be equal to the number of performance Units contained in
the Targeted Performance Unit Award. No fractional Performance Units will be
earned or issued, and, instead, the award of Performance Units will be rounded
up or down to the nearest whole share. Notwithstanding the foregoing, for
purposes of determining the number of Shares of Common Stock to be issued to the
Recipient, the number of Performance Units which are deemed to be earned by the
Recipient may, as contemplated by Section 6.08 of the Plan, be reduced by the
Committee, in its discretion, to take into account such additional factors as
may be determined by the Committee.
8. Issuance of Shares for Performance Units Upon a Change in Control. If a
Change in Control occurs and, in connection with the Change in Control, the
Acquiror (as defined in the Plan) does not either: (a) expressly assume, in
writing, the obligations of the Company under the terms of this Award; or (b)
issue to the Recipient a substitute award which is based on the Acquiror’s stock
and is substantially equivalent to the terms of this Award, both from an
economic perspective as well as from the perspective of the Recipient’s rights
to issuance of Shares of Common Stock (or stock of the Acquiror) upon
terminations of employment with or without “Cause”, due to death or Disability
or on the initiative of the Recipient for a “Good Reason”; then (c)(i) if the
Change in Control occurs after the end of the Performance Period, on the date
the Change in Control occurs the Recipient shall, subject to the provisions of
Section 9 below, be issued Shares of Common Stock, equal in number to the number
of Performance Units, if any, deemed to have been earned by the Recipient
pursuant to Section 7 hereof with respect to the Performance Period; and (ii) if
the Change in Control occurs prior to the end of the Performance Period, on the
date the Change in Control occurs the Recipient shall, subject to the provisions
of Section 9 below, be issued Shares of Common Stock, equal in number to the
number of Performance Units contained in the Targeted Performance Unit Award.
Notwithstanding the foregoing, if any Shares of Common Stock have been issued to
any Recipient under the terms of Section 4, Section 5 or Section 6 above and
following the date of any such issuance, a Change in Control occurs, the
Recipient shall not be entitled to any additional payment with respect to the
Performance Units awarded to the Recipient pursuant to the terms of this Award
as a result of the occurrence of the Change in Control.
9. Timing of Issuance of Shares. All Shares of Common Stock required to be
issued to a Recipient in connection with the Performance Units reflected in this
Award shall be issued on the same date.
10. Applicability of the Plan. Except as otherwise provided by this Instrument,
the terms of the Plan shall apply to the Award described in this Instrument and
the rights of the Recipient with respect to such Award. This Instrument,
together with the Plan, contains all the terms and conditions of the Award
described herein and the rights of the Recipient with respect to such Award.
11. Notices. Any notices or other communications given in connection with this
Agreement shall be mailed, and shall be sent by registered or certified mail,
return receipt requested, to the indicated address as follows:
If to the Company:


Gibraltar Industries, Inc.
3556 Lake Shore Road
P.O. Box 2028
Buffalo, New York 14219
Attn: Corporate Secretary


If to the Recipient:


To the address of record
or to such changed address as to which either party has given notice to the
other party in accordance with this Section 11. All notices shall be deemed
given when so mailed, except that a notice of a change of address shall be
deemed given when received.
13. Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meaning provided to such terms by the Plan.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first set forth above.


GIBRALTAR INDUSTRIES, INC.


By: ____________________________


1

